 

Exhibit 10.1

 

Summary of 2015 Cash Bonus Plan

 

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2015 Cash Bonus Plan (the “Plan”) will range from 35% to
37.5% of such executive’s 2015 base salary. The amount of cash bonus, if any,
for each named executive officer will be based on both the named executive
officer achieving his or her individual performance goals and on the Company
meeting the 2015 corporate objectives approved by the Board. The 2015 corporate
objectives are primarily related to product development, including continued
development of ARX-04, moving towards regulatory approval of Zalviso in the
U.S., commercial preparation for Grunenthal’s potential EU launch, and financial
objectives. The target bonuses for the Company’s named executive officers for
2015 are as follows:

 

Named Executive Officer

  

Target Bonus
(as a percentage of
FY 2015 Base Salary)

 

Howard B. Rosen

  

 

0

%

Timothy E. Morris

  

 

37.5

%

Pamela P. Palmer, M.D., Ph.D.

  

 

37.5

%

Badri Dasu

  

 

35

%

Lawrence G. Hamel

  

 

35

%

 

Mr. Rosen is not eligible for a bonus under the 2015 cash bonus plan. The cash
bonus for all other named executive officers shall be based 40% on the
achievement of his or her individual performance goals, as determined by the
Board, and 60% on the achievement of the 2015 corporate objectives. The named
executive officers’ actual bonuses may exceed 100% of target in the event
performance exceeds the predetermined goals.

 